Citation Nr: 1758127	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  08-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent prior to April 27, 2016, for a right rotator cuff tendinopathy with shrapnel retention (right shoulder disability) and to a disability rating greater than 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.
This matter comes before the Board of Veterans' Appeals on appeal from a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits being sought.  The October 2007 rating decision granted service connection for a right shoulder disability and assigned an initial noncompensable disability rating.  

The issue was remanded by the Board in December 2011.  In a March 2012 Decision Review Officer (DRO) decision, the RO increased the Veteran's disability rating for his right shoulder disability from noncompensable to 10 percent, effective March 17, 2012.  

In a May 2014 decision, the Board denied an initial compensable disability rating prior to March 17, 2012, and a rating higher than 10 percent thereafter.  The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court), and in a March 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacated the Board's denial, and remanded the matter to the Board for development consistent with the JMR. 

In a May 2015 decision, the Board granted an initial 10 percent rating for the Veteran's right shoulder disability, and remanded the issue of entitlement to a rating in excess of 10 percent to the Agency of Original Jurisdiction (AOJ) for further development.  The Board's grant was implemented in a January 2016 decision by the Appeals Management Center (AMC).  In a May 2016 decision, the AMC increased the Veteran's disability rating for his right shoulder disability to 20 percent, effective April 27, 2016.  

In March 2017 the Board remanded the issue for further development.  The issue has now been returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  For the period prior to April 27, 2016, the Veteran's right shoulder flexion was manifested by pain, flexion to at least 180 degrees, and abduction to 170 degrees, with no evidence of motion limited at shoulder level or involvement of two or more joint groups.  

2.  Beginning April 27, 2016, the Veteran's right shoulder flexion was, at worst, 125 degrees with pain.  His abduction was, at worst, 90 degrees in June 2017, with no evidence of motion limited to midway between the side and shoulder level during the appeal period.  


CONCLUSIONS OF LAW

1.  Prior to April 27, 2016, the criteria for an initial disability rating greater than 10 percent for a service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201 (2017).  

2.  After April 27, 2016, the criteria for an increased disability rating greater than 20 percent, for service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5201 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was fulfilled by June and July 2007 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in September 2007, March 2012, April 2016, and June 2017.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  The September 2007, April 2016, and June 2017 examinations are adequate.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In the JMR, the parties agreed that the March 2012 VA examination was inadequate in that it did not address muscle injuries.  To that extent, the Board finds the report inadequate.  However, the ranges of motion and functional loss described at the examination remain probative for rating purposes.  

In its March 2017 remand, the Board directed the RO to secure any outstanding VA treatment records and to provide the Veteran with a VA examination in compliance with Correia v McDonald, 28 Vet. App. 158 (2016) and address any current right shoulder disabilities found, including shrapnel injuries to the surrounding musculature.  The Board notes that during the June 2017 VA examination the range of motion was assessed, including where pain began during the range of motion and repetitive-use testing, passive and active range of motion testing and pain in weight bearing.  The examiner described the functional loss and limitations caused by the Veteran's disability.  A muscle injuries examination was provided in June 2017.  There has therefore been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the award of service connection.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The Veteran's service-connected right shoulder disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201.
Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  In this case, the hyphenated diagnostic code indicates that degenerative arthritis, under Diagnostic Code 5003, is the service-connected disability, and limitation of motion of the arm, under Diagnostic Code 5201, is a residual condition.  
Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of an arthritic joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is assigned for each affected major joint or group of minor joints. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 20 percent rating is warranted under DC 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.   

The Rating Schedule also distinguishes between major/dominant and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2017).  
When rating limitation of motion of the arm under DC 5201, a distinction is made between major (dominant) and minor extremities.  In this case, a review of the record reveals that the Veteran reported he is right-hand dominant; thus, the service-connected right shoulder disability involves his major extremity.  
Under Diagnostic Code 5201, limitation of motion of the arm to shoulder level warrants a 20 percent rating.  Limitation of motion of the arm to midway between the side and shoulder level warrants a 30 percent rating.  A higher evaluation of 40 percent is warranted for limitation of motion of the shoulder if there is limitation of motion to 25 degrees from side (during flexion or abduction).  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).  
Normal motion of the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of abduction, both measured with 0 degrees the position of the straight arm at the side with fingers pointing to the floor and with 180 degrees the position of a straight arm overhead with fingers pointing to the ceiling.  Normal external rotation is from a position with the upper arm bent at the elbow and starting at a position parallel to the floor, defined as 0 degrees, and rotated upward to a position perpendicular to the floor, defined as 90 degrees.  Normal internal rotation is from that same starting position but rotated downward to a position perpendicular to the floor, also defined as 90 degrees.  38 C.F.R. § 4.71a, Plate I (2017).  
When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain, with or without arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In the JMR, the parties agreed that 38 C.F.R. § 4.59 needed to be considered.  In May 2015, the Board granted an initial 10 percent rating based upon painful motion under 38 C.F.R. § 4.59.  

However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2016).

A.  Period Prior to April 27, 2016

The Veteran contends that his right rotator cuff tendinopathy with shrapnel retention disability is more severe than the previously assigned 10 percent evaluation.  

The Veteran was afforded a VA shoulders and arms examination in September 2007.  He reported that he was right-hand dominant.  He also reported pain in his right shoulder and crepitus, which was not painful.  He described his shoulder as being "off and on" for about seven years and occurred about 3-5 times per week when lying on his shoulder or with certain overhead activities.  The Veteran reported that at worst his symptoms were a 6/10.  On an average, the pain was about 2 or 3/10 and at times, got as low as 0/10.  The flare-ups were rated a 6/10 and occurred about 2-3 times a month and were related to him lying "funny" on his shoulder.  They, however, got better with change in position.  The Veteran denied being awakened at night because of his shoulder and also denied numbness, tingling or radicular symptoms.  The examiner noted that his shoulder did not prevent him from doing any activities nor did it interfere with his activities of daily living or his job.  

The examiner noted that the skin on the right shoulder was intact with no erythema or effusion.  There was a 1 cm by 2 cm scar on the lateral aspect of the right shoulder.  The scar was superficial, non-tender to palpation and had no keloid formation.  

The Veteran's range of motion (ROM) testing revealed that the flexion was 0 to 180 degrees, abduction was 0 to 180 degrees, internal rotation was 0 to 40 degrees, and external rotation was 0 to 45 degrees.  The examiner noted that pain was absent with both active and passive ROM.  He also noted that the ROM did not decrease with repetition.  

The Veteran's muscle strength was normal at 5/5 for the supraspinatus infraspinatus teres minor, and subscapularis, with minor discomfort with resistance when testing supraspinatus and infraspinatus.  X-rays of right shoulder showed residual shrapnel, in the soft tissue muscle, along the proximal third aspect of the Veteran's humerus.  The examiner diagnosed the Veteran with right rotator cuff tendinopathy with shrapnel retention.  

The Veteran was afforded a second examination in March 2012.  The Veteran complained of pain in the right shoulder, especially when attempting to sleep on his right side or attempting overhead activities.  The Veteran denied numbness, tingling or weakness in the right upper extremity (RUE).  The examiner noted that the Veteran reported that flare-ups impacted the function of the shoulder because the flare-ups of the pain occurred at least 4-5 times per week.  

ROM testing of the right shoulder revealed that the flexion was registered at 180 degrees with evidence of painful motion beginning at 160 degrees.  The right shoulder abduction ended at 170 degrees with evidence of painful motion beginning at 100 degrees.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions.  The post-test flexion registered at 180 degrees, while abduction ended at 170 degrees.  The examiner noted that the Veteran did not have additional limitation of ROM in the shoulder and arm after repetitive-use testing.  

The examiner noted that the Veteran had functional loss and/or functional impairment of the shoulder and arm in the form of excess fatigability and pain on movement.  The examiner noted that the Veteran had localized tenderness or pain on palpation of the joints/soft tissues/biceps tendon of the right shoulder.  The examiner reported there was no guarding.  The muscle strength revealed normal shoulder abduction and flexion, 5/5.  The examiner reported there was no ankylosis.  

The examiner reported that there was no history of mechanical symptoms, including clicking, catching, etc. nor was there a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The examiner noted that the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula and there was no tenderness on palpation of the AC joint.  

The examiner noted that there was a mobile and stable superficial scar, measuring l x 2 cm over lateral aspect of the Veteran's right shoulder.  There was no keloid formation and the scar was nontender to palpation.  The examiner noted that due to the Veteran's right shoulder disability there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

The examiner indicated that imaging studies were performed but showed neither degenerative nor traumatic arthritis.  The examiner noted that although radiographs of the right shoulder showed no evidence of joint space narrowing, it showed several small retained shrapnel fragments within the soft tissues.  The examiner noted that the Veteran's right shoulder condition did not impact his ability to work.  A diagnosis of right shoulder rotator cuff tendinopathy was confirmed.  

Primary Care notes dated in August 2012 indicate the Veteran's complaints of right shoulder pain.  The Veteran reported that when his right shoulder hurts, it "gets to sweating" and as he gets older his "shrapnel wounds seem to hurt more." 

VA treatment notes indicate that the Veteran was seen in November 2012 for pain in the neck and shoulder.  Primary Care notes dated in July 2013 indicate the Veteran's complaint of right shoulder pain.  He rated the pain 1 out of 10.  Primary Care notes dated in June 2015, the Veteran indicates that his right shoulder and neck hurts and that he could not sleep on the right shoulder.  Primary Care notes dated in July 2013 indicate the Veteran's complaints of right shoulder pain which wakes him up at night.  He reported the pain on a scale from 1/10 and that he was taking Ibuprofen to relieve the pain.  Primary Care notes dated in March 2016 notes complaints of chronic right shoulder pain.  

In light of the evidence presented above, the Board finds that the Veteran's right shoulder disability more approximates the minimum 10 percent rating, for painful or limited motion of a major joint.  In order to warrant a 20 percent rating, there must be X-ray evidence showing the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations or limitation of motion of the major arm minor arm to 25 degrees from side to side.  

This limitation is not shown in the September 2007 and March 2012 VA examinations or the VA treatment records.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  During this period, the Veteran's right shoulder flexion was limited, at worst, to 180 degrees and abduction was limited, at worst, to 160, even with consideration of painful motion and other factors.  While factors such as pain and weakness have been considered, they have not been shown to result in additional functional limitation consistent with the limitation of motion associated with the next higher rating of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The provisions set forth in Mitchell, DeLuca, and 38 C.F.R. §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016).

As the Veteran is not entitled to an increased evaluation under Diagnostic Code 5201, the Board must determine whether a higher rating is warranted under other potentially applicable Diagnostic Codes pertaining to the part of the body or other similar DCs.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case.")  

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5200 allows for an increased rating for ankylosis of the shoulder.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The evidence of record prior to April 26, 2016 shows that the Veteran was able to move his shoulder.  Therefore Diagnostic Code 5200 is not applicable.  

Diagnostic Codes 5202 (other impairment of the humerus) and 5203 (impairment of the clavicle or scapula) are not applicable because the evidence does not show these conditions are present.  The March 2012 VA examiner specifically denied such symptoms.  

The overall disability picture of the Veteran's right shoulder disability does not more closely approximate a 20 percent disability rating for the right shoulder under the applicable Diagnostic Code prior to April 27, 2016.  38 C.F.R. § 4.7 (2017).  As a result, a staged rating during this period (prior to April 27, 2016) is not warranted.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2017).  

B.  Period After April 26, 2016

The Veteran underwent a VA examination on April 27, 2016.  The results of this examination were the basis for the grant of a 20 percent disability rating.  The Veteran reported constant pain that was mild or a dull discomfort with rest, intense discomfort with increased activity or extension and rotation that are relieved with rest and Gabapentin.  The examiner diagnosed the Veteran with degenerative arthritis, of the right shoulder and right cuff tendinopathy with shrapnel retention.  

The Veteran denied having flare-ups of the right shoulder.  The Veteran reported having functional loss/impairment.  He was able to use the arm but had limitations with ROM.  

Upon examination, Veteran's flexion was 0 to 125 degrees, abduction was 0 to 120 degrees, external rotation was 0 to 60 degrees and internal rotation was 0 to 60 degrees.  The examiner noted that the ROM itself did not contribute to a functional loss.  The examiner indicated that pain was noted on examination with abduction, external rotation, and internal rotation but did not result in/caused functional loss.  There was tenderness to palpation with the shoulder bone and during rotation and palpation.  No evidence of pain with weight-bearing or evidence of crepitus was noted.  

The Veteran was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or ROM after three repetitions.  The examiner noted that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

The muscle strength for the right shoulder flexion and abduction were 4/5, indicating some weakness.  The examiner reported no muscle atrophy and no ankylosis.  The examiner noted that no rotator cuff condition or shoulder instability was suspected.  A clavicle, scapula, AC joint or sternoclavicular joint condition was suspected as well as mild degenerative changes in the AC joint, which affected the range of motion of the right shoulder.  The examiner noted that there was tenderness to palpitation.  The Cross-body test was positive.  The Veteran did not have loss of head (flail shoulder) malunion or fibrous union of the humerus or malunion of the humerus with moderate or marked deformity.  The examiner noted that the humerus condition affected the range of motion.  The examiner noted that the Veteran used no assisted devices and had no functional impairment that would be equally served by amputation or prosthesis.  

Diagnostic testing of the right shoulder revealed degenerative or traumatic arthritis with mild degenerative changes in glenohumeral lint and mild spurring of humeral head and moderate spurring at the AC joint.  The examiner concluded that the Veteran's right shoulder disability did not impact his ability to perform any type of occupational task.  

The Veteran underwent a VA examination in June 2017.  The Veteran reported daily pain and stiffness in the right shoulder.  The Veteran also reported limited use of his right shoulder for overhead work and lifting.  The Veteran reported having functional loss or functional impairment of the right shoulder and flare-ups in the form of increased pain during overhead work and lifting.   

Upon examination, the examiner noted that the ROM of the right shoulder was abnormal or outside of normal range.  The flexion was reported as 0 to 130 degrees, abduction was 0 to 90 degrees, external rotation was 0 to 75 degrees and the internal rotation was 0 to 70 degrees.  The examiner noted that the ROM "contributes to the above limitations."  The examiner noted pain on the examination during the flexion, abduction, external rotation and internal rotation causes functional loss.  The examiner noted that there was pain with weight-bearing.  Additionally, there was mild anterior and posterior pain associated with the shoulder.  No evidence of crepitus was noted.  

The examiner indicated that the left shoulder was normal with no evidence of weight-bearing, localized tenderness associated with the tissue or objective evidence of crepitus.  

The examiner noted that the Veteran was able to perform repetitive-use testing with at least three repetitions of the right shoulder.  No additional functional loss or ROM was reported.  The examiner noted that the Veteran was being examined immediately after repetitive-use over time.  He noted that the Veteran's pain significantly limited functional ability with repeated use over a period of time.  He noted that he could not describe in terms of ROM for it could not be determined from the examination or history.   

Muscle strength testing revealed that the forward flexion, as well as the abduction, was normal at 5/5.  There was no muscle atrophy or ankylosis.  A right shoulder rotator cuff condition was suspected.  The examiner noted no shoulder instability, dislocation or labral pathology was suspected nor was there a clavicle, scapula, AC joint or sternoclavicular joint condition suspected.  The examiner noted that the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus or have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to a right shoulder disability.  The examiner noted that the Veteran had a nonpainful scar on the anterior left shoulder measuring 0.5 cm x 0.5 cm.  

The examiner noted that the Veteran used no assistive device and that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  He also noted that imaging studies of the right shoulder revealed degenerative or traumatic arthritis.  Other significant diagnostic test findings revealed residuals of a shrapnel wound.  

The examiner noted that the Veteran's right shoulder disability impacted his ability to perform occupational tasks (such as standing, walking, lifting, sitting, etc.) because he could not do repetitive overhead work or lift with the RUE. 

The examiner noted that the contralateral joint (left shoulder) was uninjured shoulder and no pain on weight-bearing at rest was noted on the examination.  Additionally, there was no pain with passive ROM or pain with weight-bearing was noted on the emanation. In comparison to the right shoulder, it was injured and there was pain on weight-bearing, at rest which accounted for a functional loss with overhead work or lifting.  There was pain with passive ROM and pain with weight-bearing amounted to a functional loss with overhead work or lifting.

Primary Care notes dated in September 2016 indicate complaints of chronic right shoulder pain.  The Veteran indicated that Ibuprofen relieved the pain.  

In light of the evidence presented above, the Board finds that the Veteran's right shoulder disability more approximates the 20 percent rating, for limited motion at shoulder level.  In order to warrant a 30 percent rating, there must limited motion between the side and shoulder level.  Such restricted motion is not shown in the April 2016 or June 2017 VA examinations or the VA treatment records.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

For the period after April 26, 2016, the Veteran's right shoulder flexion was limited, at worst, to 125 degrees and abduction was limited, at worst, to 90, even with consideration of painful motion and other factors.  While factors such as pain and weakness have been considered, they have not been shown to result in additional functional limitation consistent with the limitation of motion associated with the next higher rating of 30 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  

The Board notes that the evidence of record does not show ankylosis; malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements; a fibrous union of the humerus; false flail joint or flail shoulder or an impairment of the clavicle.  Thus, a rating higher than 20 percent disabling under Diagnostic Codes 5200 or 5202 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202 (2017).  

The Board has considered a possible rating under Diagnostic Code 5203.  The April 2016 VA examiner noted that the Veteran had mild degenerative changes of the clavicle, scapula, glenohumeral joint or sternoclavicular joint condition suspected.  The examiner noted that it affected the range of motion of the shoulder and that there was tenderness to palpation.  The examiner, however, did not note that there was dislocation of or nonunion with loose movement.  Therefore, the Board finds that a rating higher than 20 percent disabling under Diagnostic Code 5203 is not warranted.  

The Board notes that the Veteran is competent to report symptoms and credible in his belief that he is entitled to a higher rating during this period (on and after April 26, 2016).  His competent and credible lay evidence, however, is outweighed by the competent and credible medical evidence that evaluates the true extent of the right shoulder disability based on objective range of motion testing coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, a greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Veteran's symptoms from his right shoulder disability have not met the rating criteria for a rating greater than 20 percent at any time during this period.  As a result, a staged rating is not warranted.  Hart, 21 Vet. App. at 505.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis for which to assign a higher disability rating for his shoulder disability.  

Even when considering pain and functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45, the Veteran's disability picture is not more closely approximated by the 30 percent criteria on April 27, 2016, and thereafter.  38 C.F.R. § 4.71a (2017).  Accordingly, the preponderance of the evidence is against the claim so the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

C. Muscle Group Injuries

In its December 2011 remand, the Board directed a VA examiner to evaluate the Veteran for muscle injury.  In the JMR, the parties agreed that muscle group injuries needed to be addressed by a VA examiner.  The Board finds that a separate rating to compensate the Veteran for a muscle group injury is not warranted.  

The VA examiners found the presence of shrapnel in the Veteran's shoulder joint.  The Veteran in an August 2012, Primary Care visit reported because of the retained shrapnel, his shoulder hurt more.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55 (b) (2017).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2017). 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56, which governs the evaluation of muscle disabilities.  An open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56 (a).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are a loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (c). 

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings. 38 C.F.R. § 4.56 (d) (2017).  

Diagnostic Code 5303 addresses injuries to muscle group III.  Since the Veteran is right hand dominant, a 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 30 percent rating is assigned for moderately severe impairment, and a 40 percent rating is assigned for severe impairment.  

The Veteran was afforded VA examinations in September 2007, March 2012 and April 2016.  These examinations revealed that the Veteran's muscle strength in the right shoulder was normal, 5/5.  In June 2017, the VA examiner was asked to specifically perform a Muscle Injuries examination.  The examiner diagnosed the Veteran with shrapnel wound of the right shoulder.  The examiner noted that the Veteran had a penetrating muscle injury, such as a gunshot or shell fragment wound.  The examiner also noted that the Veteran had an injury to the Intrinsic Muscle Group of the shoulder girdle, the pectoralis major, deltoid (muscle group III).  

The examiner noted that there was a minimal scar associated with the shrapnel injury. The examiner noted that Veteran did not have any known fascial defects or evidence of fascial defects associated with any muscle injuries nor did the Veteran's muscle injury affect muscle substance or function.  The Veteran did not have any signs and/or symptoms attributable to the muscle injury.  The muscle strength of both the right and left shoulder was reported as normal strength, 5/5.  No muscle atrophy was reported.  The examiner noted that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  No other pertinent physical findings, complications, conditions, signs or symptoms related to the shrapnel muscle injury were reported.  The examiner noted the presence of a 0.5 x 0.5 cm scar, located on the anterior right shoulder, related to the shrapnel injury but noted that it was neither painful nor unstable, or had a total area equal to or greater than 39 square cm (6 square inches), or are located on the head, face or neck.  

Imaging studies were performed showing the retained shell fragment and/or shrapnel.  The examiner noted that the Veteran's muscle injury did not impact his ability to work, such as resulting in the inability to keep up with work requirements due to muscle injury.  

The evidence does not show that a separate rating under Diagnostic Code 5303 is warranted in this case.  The September 2007 and June 2017 VA examiners have noted that the Veteran had normal, 5/5, muscle function, throughout the appeal period.  The April 2016 VA examiner noted a strength of 4/5 for flexion and abduction.  This functional limitation is contemplated in the assigned disability ratings for the right shoulder under Diagnostic Codes 5003-5201.

Therefore a rating under Diagnostic Code 5303 for injuries to muscle group III is not warranted.  

III.  Extraschedular Rating 
There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2017).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The symptoms associated with the Veteran's service-connected right shoulder disability include pain and limited movement, especially with overhead and lifting.  The Veteran has not described exceptional or unusual features associated with his right shoulder disability, nor has any VA medical examiner or primary care physician so noted.  There is no doubting that the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his right shoulder disability.  
The Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, a remand of this case for consideration of an extraschedular rating for a right shoulder disability is not warranted.  Thun, 22 Vet. App. at 115-16.  
The Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  The Veteran, in this case, has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, a remand for referral for extraschedular consideration on a collective basis is also not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016). 
IV.  Total Disability Rating Based on Individual Unemployability (TDIU)
A claim for individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is not warranted in this case for the Veteran has not contended nor does the evidence show that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

An initial disability rating greater than 10 percent prior to April 27, 2016, for a right shoulder disability is denied.

An increased disability rating greater than 20 percent after April 27, 2016, for a right shoulder disability is denied. 




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


